Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 1 of 24




             EXHIBIT D
Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 2 of 24




           PACIFIC GAS AND ELECTRIC COMPANY

              2021 WILDFIRE MITIGATION PLAN

                            ERRATA

                    RULEMAKING 18-10-007

                       MARCH 17, 2021
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 3 of 24



             Errata to Pacific Gas and Electric Company’s 2021 Wildfire Mitigation Plan

Pacific Gas and Electric Company (PG&E) has identified a limited number of updates to the 2021
Wildfire Mitigation Plan (2021 WMP), submitted February 5, 2021. A number of these updates
resulted from discovery requests submitted by parties that identified items in the 2021 WMP that
required revision. The updates to the 2021 WMP are described below and this document has been
posted to the PG&E Wildfire Mitigation Plan website: www.PGE.com/wildfiremitigationplan (WMP
Website).

In addition to this document, PG&E is providing limited updates to the 2021 WMP, Attachment 1 – All
Data Tables Required by 2021 WMP Guidelines, and several Risk Spend Efficiency (RSE)
workpapers.

The tables below summarize the changes made to the updated documents.

   •   Table 1: Summarizes updates to the 2021 WMP; location of the update, the original text, a
       redline version of the update and a brief explanation of the reason for the correction.

   •   Table 2: Provides a summary of updates to Attachment 1 – All Data Tables Required by 2021
       WMP Guidelines, Tables 1 – 12. Because it is not practical to show entire tables in a
       summary table format, most of the updates are described rather than fully shown in a redline
       format. In the Updated Attachment 1 – All Data Tables Required by 2021 WMP Guidelines-
       March 17.xlsx, all of changes in the tables are reflected in Red font and only the tabs that
       have been highlighted red have been updated from the original submission of Attachment 1.
       Understanding that stakeholders may want to compare the old tables to the updated tables,
       PG&E has retained a copy of the original version of Attachment 1 on the WMP website called
       “Attachment 1: All Tables Required by the 2021 WMP Guidelines.”

   •   Table 3: Provides a summary of updates to RSE calculations in Updated Attachment 1 – All
       Data Tables Required by 2021 WMP Guidelines – March 17 (Table 12) and the associated
       RSE Workpapers.

Finally, as discussed in our March 4, 2021 letter to the Wildfire Safety Division (WSD) and Safety and
Enforcement Division (SED) entitled “PG&E 2019 and 2020 Wildfire Mitigation Plan Update”, where
we self-identified missed enhanced inspections on a small percentage of our assets in High Fire
Threat District (HFTD) areas, we are still in the process of validating the substations asset counts.
Where updated data is known, we have provided updates to the substation related sections of the
2021 WMP through this Errata, however, not all sections and associated references to substation
asset counts in the WMP have been fully updated (e.g. Attachment 1 – All Data Tables Required by
2021 WMP Guidelines, Table 8 has not been revised) as we are continuing to validate asset counts.
We will provide any updates resulting from the validation process to WSD and SED when the process
is complete.




                                                     1
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 4 of 24



                           Table 1: Summary of Updates to the WMP


                                                                                         Reason for
      Location              Original                  Updated (with redline)
                                                                                         Correction

Page 9,          Substations – 100% of Tier 3     Complete inspections on all      Language has been
                 & Zone 1 and ~33% of Tier 2      transmission and distribution    aligned with PG&E’s
TABLE PG&E-
                 by July 31                       substations and power            March 4th letter to the
EXECUTIVESU
                                                  generation switchyards in Tier   CPUC. This change
MMARY-1:
                                                  3 & Zone 1 annually and once     clarifies the inclusion of
Row: Asset                                        every three years (~33%) for     Power Generation
Inspections                                       Tier 2 by July 31                switchyards in PG&E’s
Column: 2021                                                                       substation inspection
TARGETS*                                                                           program.

                                                                                   Zone 1 was not a focus
Page 9, TABLE
                  Transmission – 100% of Tier      Transmission – 100% of          area of PG&E’s 2020
PG&E-
                  3 & Zone 1 and ~33% of Tier      Tier 3 & Zone 1 and ~33%        inspection program as
EXECUTIVESU       2 structures                     of Tier 2 structures            described in the 2020
MMARY-1:          Distribution – 100% of Tier 3    Distribution – 100% of Tier 3   WMP. The references
Row: Asset        & Zone 1 and ~33% of Tier 2      & Zone 1 and ~33% of Tier       to Zone 1 were
Inspections       Substations – 100% of Tier 3     2                               incorrectly copied into
                  & Zone 1 and ~33% of Tier 2      Electric transmission and       the 2020 column but
Column: 2020
                                                   distribution substations –      only the 2021 WMP
PROGRESS*
                                                   100% of Tier 3 & Zone 1         plan includes the
                                                   and ~33% of Tier 2; As          reference to Zone 1.
                                                   reflected in the March 4,       The substation
and
                                                   2021 letter entitled “PG&E      reference has been
                                                   2019 and 2020 Wildfire          aligned with PG&E’s
Page 293,                                          Mitigation Plan Update”,        March 4th letter to the
TABLE PG&E-                                        PG&E did not complete full      CPUC regarding the
7.1-2:                                             detailed inspections on 63      inspection of Power
                                                   power generation                Generation
Row: Asset                                         switchyards (24 in Tier 3       switchyards through
Inspections                                        and 39 in Tier 2)               PG&E’s substation
Column: 2020                                                                       inspection program.
PROGRESS




                                                  2
         Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 5 of 24




                                                                                Reason for
   Location                    Original          Updated (with redline)
                                                                                Correction

Page 37, TABLE    2021 WMP Planned           2021 WMP Planned             In the initial 2021 WMP
3-1                                                                       submission, we
                  $4,829,752                 $4,831,061
                                                                          incorrectly included
                                                                          spend on activities that
                  2020 Actual                2020 Actual                  are outside of the
                  $4,862,464                 $4,864,063                   scope of initiatives
                                                                          7.3.3.11.2 and
                                                                          7.3.3.12.4 as part of
                  Difference                 Difference                   those initiatives.
                  ($32,712)                  ($33,002)                    Through Subject
                                                                          Matter Expert (SME)
                  2021 Planned               2021 Planned                 input, we have since
                                                                          corrected the scope of
                  $4,955,161                 $4,933,925                   the financial spend for
                                                                          those initiatives.
                  2022 Planned               2022 Planned                 Identified through data
                                                                          request
                  $5,197,811                 $5,164,859                   CalAdvocates_042-
                                                                          Q10.
                  2020-22 Planned            2020-22 Planned
                  $15,015,436                $14,962,847

Page 38, TABLE    2020 WMP Planned           2020 WMP Planned             In the initial 2021 WMP
3-2                                                                       submission, we
                  $2,624,433                 $2,625,742
                                                                          incorrectly included
                                                                          spend on activities that
Row:              2020 Actual                2020 Actual                  are outside of the
Grid Design and   $2,692,241                 $2,693,839                   scope of initiatives
System                                                                    7.3.3.11.2 and
Hardening                                                                 7.3.3.12.4 as part of
                  Difference                 Difference                   those initiatives.
                  ($67,808)                  ($68,097)                    Through Subject
                                                                          Matter Expert (SME)
                  2021 Planned               2021 Planned                 input, we have since
                                                                          corrected the scope of
                  $2,698,098                 $2,676,862                   the financial spend for
                                                                          those initiatives.
                  2022 Planned               2022 Planned                 Identified through data
                                                                          request
                  $3,017,543                 $2,984,590                   CalAdvocates_042-
                                                                          Q10.
                  2020-22 Planned (w/ 2020   2020-22 Planned (w/ 2020
                  Actual)                    Actual)
                  $8,407,881                 $8,355,291



                                             3
             Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 6 of 24




                                                                                          Reason for
   Location                     Original               Updated (with redline)
                                                                                          Correction

Page 38, TABLE     2020 WMP Planned                2020 WMP Planned                 In the initial 2021 WMP
3-2                                                                                 submission, we
                   $4,829,752                      $4,831,061
                                                                                    incorrectly included
                                                                                    spend on activities that
Row:               2020 Actual                     2020 Actual                      are outside of the
Total              $4,862,464                      $4,864,063                       scope of initiatives
                                                                                    7.3.3.11.2 and
                                                                                    7.3.3.12.4 as part of
                   Difference                      Difference                       those initiatives.
                   ($32,712)                       ($33,002)                        Through Subject
                                                                                    Matter Expert (SME)
                   2021 Planned                    2021 Planned                     input, we have since
                                                                                    corrected the scope of
                   $4,955,161                      $4,933,925                       the financial spend for
                                                                                    those initiatives.
                   2022 Planned                    2022 Planned                     Identified through data
                                                                                    request
                   $5,197,811                      $5,164,859                       CalAdvocates_042-
                                                                                    Q10.
                   2020-22 Planned (w/ 2020        2020-22 Planned (w/ 2020
                   Actual)                         Actual)
                   $15,015,436                     $14,962,847
                   Before September 1, with the    Before September 1July 31,       The September 1 date
Page 47,
                   possible exception of           with the possible exception of   in this footnote was an
footnote 2
                   locations where an inspection   locations where an inspection    error, which was
                   was attempted before            was attempted before             identified in a data
                   September 1 but access          September 1 July 31 but          request propounded by
                   restrictions, customer          access restrictions, customer    the Public Advocates
                   refusals or other external      refusals or other external       Office of the California
                   factors prevent initial         factors prevent initial          Public Utilities
                   completion of the inspection.   completion of the inspection.    Commission (Cal
                                                                                    Advocates). The July
                                                                                    31st date used in other
                                                                                    places in the 2021
                                                                                    WMP for this work is
                                                                                    accurate.




                                                   4
         Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 7 of 24




                                                                                          Reason for
   Location                  Original                  Updated (with redline)
                                                                                          Correction

Page 228,          Complete supplemental           Complete inspections on all      Language has been
TABLE PG&E-        ground and aerial inspections   transmission and distribution    aligned with PG&E’s
5.2-1:             of 100 substations: 42 in       substations and power            March 4th letter to the
                   HFTD Tier 3, 38 in HFTD Tier    generation switchyards in Tier   CPUC. The change
Row: Asset
                   2; and 20 in substations        3 annually and once every        clarifies the inclusion of
Management
                   adjacent to Tier 2 and 3        three years (~33%) for Tier 2    Power Generation
and Inspections
                   HFTD areas.                     by July 31                       switchyards in PG&E’s
(Unique ID D.02)
                                                                                    substation inspection
                                                                                    program.
                   Replace approximately 92        Replace or remove                As part of our
Page 228,
                   miles of conductor on lines     approximately 92 miles of        transmission conductor
TABLE PG&E-
                   traversing HFTD, including      conductor on lines traversing    risk reduction activities
5.2-1:
                   associated asset hardware.      HFTD, including associated       in HFTD areas,
Row: Grid                                          asset hardware.                  conductor may be
Design and                                                                          removed, completely
System                                                                              eliminating the risk
Hardening                                                                           associated with that
(Unique ID C.15)                                                                    line, in addition to
Column:                                                                             being replaced. This
Commitment                                                                          was always an
Description                                                                         intended aspect of this
                                                                                    program, but the text
                                                                                    has now been explicitly
And Pages 285,                                                                      updated to clarify this.
566, 910

Page 237,          Some of the mileage may not     Some of the mileage may not      As part of our
TABLE 5.3-1:       be in HFTD as some              be in HFTD as some               transmission conductor
                   transmission lines traverse     transmission lines traverse      risk reduction activities
Row: C.15 –
                   both HFTD and non-HFTD          both HFTD and non-HFTD           in HFTD areas,
7.3.3.17.2 –
                   areas. Only electric            areas. Only electric             conductor may be
System
                   transmission capital project    transmission capital project     removed, completely
Hardening -
                   greater than $1M are in         greater than $1M are in scope.   eliminating the risk
Transmission
                   scope. Smaller span             Smaller span reconductoring      associated with that
Conductor
                   reconductoring via              via maintenance tags is not      line, in addition to
Column:            maintenance tags is not         counted in this overall          being replaced. This
Underlying         counted in this overall         mileage. 2021 target is          was always an
Assumptions        mileage. 2021 target is         adjusted from the original       intended aspect of this
                   adjusted from the original      STAR filing to account for       program, but the text
                   STAR filing to account for      potential execution risks. The   has now been explicitly
                   potential execution risks.      2021 and 2022 Targets            updated to clarify this.
                                                   include removals.




                                                   5
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 8 of 24




                                                                                    Reason for
    Location               Original                 Updated (with redline)
                                                                                    Correction
                 100% of Tier 3 & Zone 1 and    100% of Tier 3 & Zone 1 and    Zone 1 was not a focus
Page 237,
                 33% of Tier 2 (339,728)        33% of Tier 2 (339,728)        area of PG&E’s 2020
TABLE 5.3-1:
                                                                               inspection program as
Row: D.01 -                                                                    described in the 2020
7.3.4.1 -                                                                      WMP, these
Distribution                                                                   references to Zone 1
HFTD                                                                           were incorrectly copied
Inspections                                                                    into the 2020 column
(poles)                                                                        but only the 2021 WMP
Column: 2020                                                                   plan includes reference
Performance                                                                    to Zone 1.

Page 237,
                 # of overhead distribution     # of overhead distribution     This is a typographical
TABLE 5.3-1:     structures Inspected in HFTD   structures Inspected in HFTD   error; Zone 1 is part of
                 and Buffer Zone “Zone 1”       and Buffer Zone “Zone 1”       HFTD areas and does
Row: D.01 -                                                                    not need to be
7.3.4.1 -                                                                      referenced after “Buffer
Distribution                                                                   Zone”.
HFTD
Inspections
(poles)
Column: Units

Page 237,        222                            222                            The substation
TABLE 5.3-1:                                                                   information has been
                                                                               revised to address the
Row: D.02 –
                                                (63)                           inclusion of Power
7.3.4.15 –
                                                                               Generation
Substation
                                                                               switchyards through
HFTD
                                                                               PG&E’s substation
Inspections
                                                                               inspection program
(substations)
                                                                               with the number of
Column: 2019                                                                   switchyard inspections
Performance                                                                    in parenthesis.




                                                6
          Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 9 of 24




                                                                                     Reason for
   Location                  Original                  Updated (with redline)
                                                                                     Correction

Page 237,          100% of Tier 3 & Zone 1 and   100% of Tier 3 & Zone 1 and    Zone 1 was not a focus
TABLE 5.3-1:       33% of Tier 2                 33% of Tier 2                  area of PG&E’s 2020
                                                                                inspection program as
Row: D.02 –
                                                                                described in the 2020
7.3.4.15 –
                   (99)                          (0)                            WMP, these
Substation
                                                                                references to Zone 1
HFTD
                                                                                were incorrectly copied
Inspections
                                                                                into the 2020 column
(substations)
                                                                                but only the 2021 WMP
Column: 2020                                                                    plan includes reference
Performance                                                                     to Zone 1. The
                                                                                substation information
                                                                                has been revised to
                                                                                address the inclusion
                                                                                of Power Generation
                                                                                switchyards through
                                                                                PG&E’s substation
                                                                                inspection program
                                                                                with the number of
                                                                                switchyard inspections
                                                                                in parenthesis.

Page 237           100% of Tier 3 & Zone 1 and   100% of Tier 3 & Zone 1 and    The substation
TABLE 5.3-1:       33% of Tier 2                 33% of Tier 2                  information has been
                                                                                revised to address the
Row: D.02 –
                                                                                inclusion of Power
7.3.4.15 –
                   (100)                         (TBD)                          Generation
Substation
                                                                                switchyards through
HFTD
                                                                                PG&E’s substation
Inspections
                                                                                inspection program
(substations)
                                                                                with the number of
Column:                                                                         switchyard inspections
Projected Target                                                                in parenthesis.
by end of 2021




                                                 7
         Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 10 of 24




                                                                                         Reason for
   Location                  Original                  Updated (with redline)
                                                                                         Correction

Page 237,          100% of Tier 3 & Zone 1 and     100% of Tier 3 & Zone 1 and      The substation
TABLE 5.3-1:       33% of Tier 2                   33% of Tier 2                    information has been
                                                                                    revised to address the
Row: D.02 –
                                                                                    inclusion of Power
7.3.4.15 –
                   (100)                           (TBD)                            Generation
Substation
                                                                                    switchyards through
HFTD
                                                                                    PG&E’s substation
Inspections
                                                                                    inspection program
(substations)
                                                                                    with the number of
Column:                                                                             switchyard inspections
Projected Target                                                                    in parenthesis.
by end of 2022

Page 237,          # of substations inspected in   # of electric transmission and   The substation
TABLE 5.3-1:       Tier 3 and Tier 2 HFTD and      distribution substations         information has been
                   adjacent Tier 3 and Tier 2      inspected in Tier 3 and Tier 2   revised to address the
Row: D.02 –
                   HFTD.                           HFTD and adjacent Tier 3 and     inclusion of Power
7.3.4.15 –
                                                   Tier 2 HFTD.                     Generation
Substation
                                                                                    switchyards through
HFTD
                                                                                    PG&E’s substation
Inspections
                                                   (# of additional Power           inspection program
(substations)
                                                   Generation Switchyards)          with the number of
Column: Units                                                                       switchyard inspections
                                                                                    in parenthesis.

                                                   For WSIP in 2019 we counted      Upon review, this note
Page 237,          For WSIP in 2019 we
                                                   the number of inspections,       was determined to be
TABLE 5.3-1:       counted the number of
                                                   while 2020 and beyond            confusing and not
                   inspections, while 2020 and
Row: D.02 –                                        measure the number of            accurate and thus has
                   beyond measure the number
7.3.4.15 –                                         substations inspected            been removed.
                   of substations inspected
Substation
HFTD
Inspections
(substations)
Column:
Underlying
Assumptions




                                                   8
         Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 11 of 24




                                                                                          Reason for
   Location                   Original                 Updated (with redline)
                                                                                          Correction

Page 237,
                   100% of Tier 3 & Zone 1 and     100% of Tier 3 & Zone 1 and      Zone 1 was not a focus
                   33% of Tier 2                   33% of Tier 2                    area of PG&E’s 2020
TABLE 5.3-1:
                                                                                    inspection program as
Row: D.03 -        (26,282)                        (26,282)                         described in the 2020
7.3.4.2 –                                                                           WMP, these
Transmission                                                                        references to Zone 1
HFTD                                                                                were incorrectly copied
Inspections                                                                         into the 2020 column
(structures)                                                                        but only the 2021 WMP
Column: 2020                                                                        plan includes reference
Performance                                                                         to Zone 1.

Page 285,          Complete supplemental           Complete inspections on all      Revised description to
TABLE PG&E-        ground and aerial inspections   transmission and distribution    align with PG&E’s
7.1-1              of 100 substations: 42 in       substations and power            March 4th letter to the
                   HFTD Tier 3, 38 in HFTD Tier    generation switchyards in Tier   CPUC. The change
Row: Asset
                   2; and 20 in substations        3 annually and once every        clarifies the inclusion of
Management
                   adjacent to Tier 2 and 3        three years (~33%) for Tier 2    Power Generation
and Inspections
                   HFTD areas.                     by July 31                       switchyards in PG&E’s
(Unique ID D.02)
                                                                                    substation inspection
Column:                                                                             program.
Commitment
Description

Page 293,          Substations – 100% of Tier 3    Complete inspections on all      Revised description to
TABLE PG&E-        & Zone 1 and ~33% of Tier 2     transmission and distribution    align with PG&E’s
7.1-2:             by July 31                      substations and power            March 4th letter to the
                                                   generation switchyards in Tier   CPUC. The change
Row: Asset
                                                   3 annually and once every        clarifies the inclusion of
Inspections
                                                   three years (~33%) for Tier 2    Power Generation
Column: 2021                                       by July 31                       switchyards in PG&E’s
TARGETS*                                                                            substation inspection
                                                                                    program.

Page 359,          Color Code = BLUE               Color Code = RED                 Status has been
TABLE-7.2-1:                                                                        updated to align with
                                                                                    PG&E’s March 4th
Row: D.4
                                                                                    letter to the CPUC
Substation
                                                                                    noting that we did not
HFTD
                                                                                    complete full detailed
Inspections
                                                                                    inspections on 100% of
(substations)
                                                                                    Tier 3 and ~33% of
Column: 2020                                                                        Tier 2 power
Commitments                                                                         generation
                                                                                    switchyards.



                                                   9
         Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 12 of 24




                                                                                    Reason for
   Location               Original                 Updated (with redline)
                                                                                    Correction

Page 359,       Completed all targeted        Completed inspections on         Zone 1 was not a focus
TABLE-7.2-1:    inspections, 99 substations   electric transmission and        area of PG&E’s 2020
                inspected in 2020             distribution substations: 100%   inspection program as
Row: D.4
                                              of Tier 3 & Zone 1 and ~33%      described in the 2020
Substation
                                              of Tier 2; As reflected in the   WMP, these
HFTD
                                              March 4, 2021 letter entitled    references to Zone 1
Inspections
                                              “PG&E 2019 and 2020 Wildfire     were incorrectly copied
(substations)
                                              Mitigation Plan Update”,         into the 2020 column
Column:                                       PG&E did not complete full       but only the 2021 WMP
Summary of                                    detailed inspections on 100%     plan includes reference
2020                                          of Tier 3 and ~33% of Tier 2     to Zone 1. Status has
Performance                                   power generation switchyards.    been updated to align
                                                                               with PG&E’s March 4th
                                                                               letter to the CPUC
                                                                               noting that we did not
                                                                               complete full detailed
                                                                               inspections on 100% of
                                                                               Tier 3 and ~33% of
                                                                               Tier 2 power
                                                                               generation
                                                                               switchyards.




                                              10
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 13 of 24




                                                                                           Reason for
   Location                  Original                    Updated (with redline)
                                                                                           Correction
                                                    While this 2021 target of 180     This change was made
Page 558          While this 2021 target of 180
                                                    miles does represent a drop       in response to Data
                  miles does represent a drop
                                                    from the 2020 mileage target,     Request TURN_022-
                  from the 2020 mileage target,
                                                    this is as a result of the        Q01
                  this is as a result of the
                                                    previously referenced
                  previously referenced
                                                    improvement in modeling and
                  improvement in modeling and
                                                    significant pivot in targeting.
                  significant pivot in targeting.
                                                    PG&E needed to change
                  PG&E needed to change
                                                    course, stop previously
                  course, stop previously
                                                    selected projects and start
                  selected projects and start
                                                    different projects that are in
                  different projects that are in
                                                    alignment with our updated
                  alignment with our updated
                                                    risk model. More importantly,
                  risk model. More importantly,
                                                    the 180 miles targeted in 2021
                  the 180 miles targeted in
                                                    represent a greater risk
                  2021 represent a greater risk
                                                    reduction value than if we had
                  reduction value than if we
                                                    continued on the previously
                  had continued on the
                                                    planned work plan and
                  previously planned work plan
                                                    executed approximately 300
                  and executed approximately
                                                    miles in 2021. Under the new
                  300 miles in 2021. Under the
                                                    risk model the 301 miles of
                  new risk model the 301 miles
                                                    potential system hardening
                  of potential system hardening
                                                    work originally planned for
                  work originally planned for
                                                    2021 equated to 118 risk units
                  2021 equated to 125 risk
                                                    in PG&E’s multi-attribute value
                  units in PG&E’s multi-
                                                    function (MAVF) calculation.
                  attribute value function
                                                    The 180 miles now targeted
                  (MAVF) calculation. The 180
                                                    for completion in 2021 are
                  miles now targeted for
                                                    worth 198 risk units, a 68%
                  completion in 2021 are worth
                                                    increase in quantifiable risk
                  198 risk units, a 58%
                                                    reduction even though the
                  increase in quantifiable risk
                                                    mileage number is reduced.”
                  reduction even though the
                  mileage number is reduced.”




                                                    11
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 14 of 24




                                                                                               Reason for
   Location                  Original                     Updated (with redline)
                                                                                               Correction
                                                     Selection criteria of assets for    In response to a data
Page 585          Selection criteria of assets for
                                                     each inspection cycle is driven     request
                  each inspection cycle is
                                                     by factors such as location,        CalAdvocates_043-
                  driven by factors such as
                                                     system operating criticality,       Q09, we reviewed how
                  location, system operating
                                                     public safety concerns, and         enhanced inspection
                  criticality, public safety
                                                     overall risk modeling. One key      results are being used
                  concerns, and overall risk
                                                     component of the 2021               to inform our risk
                  modeling. One key
                                                     Wildfire Distribution Risk          models and
                  component of the 2021
                                                     Model are the data inputs from      determined that
                  Wildfire Distribution Risk
                                                     enhanced inspection results         inspection results will
                  Model are the data inputs
                                                     from 2019 and/or 2020. Assets       be an input to the 2022
                  from enhanced inspection
                                                     that continually show signs of      Wildfire Distribution
                  results from 2019 and/or
                                                     concern can be inspected            Risk Model, not the
                  2020. Assets that continually
                                                     more frequently. The resulting      2021 Wildfire
                  show signs of concern can be
                                                     “1-to-n” prioritization of assets   Distribution Risk
                  inspected more frequently.
                                                     by circuit ranking is then          Model.
                  The resulting “1-to-n”
                                                     coupled with operational field
                  prioritization of assets by
                                                     knowledge and constraints,
                  circuit ranking is then coupled
                                                     including restricted physical
                  with operational field
                                                     access periods, to develop an
                  knowledge and constraints,
                                                     annual schedule for
                  including restricted physical
                                                     completion. In general, PG&E
                  access periods, to develop an
                                                     schedules patrol and
                  annual schedule for
                                                     inspection activities in Tier 2,
                  completion. In general, PG&E
                                                     Tier 3, and Zone 1 HFTD
                  schedules patrol and
                                                     areas earlier in the year to
                  inspection activities in Tier 2,
                                                     provide time for necessary
                  Tier 3, and Zone 1 HFTD
                                                     repairs prior to peak fire
                  areas earlier in the year to
                                                     season.
                  provide time for necessary
                  repairs prior to peak fire
                  season.
                  For 2020 through 2022,             For 2021 through 2022, PG&E         This was a
Page 586
                  PG&E plans to complete             plans to complete enhanced          typographical error, the
                  enhanced detailed                  detailed inspections of             preceding paragraph
                  inspections of overhead            overhead distribution assets in     covered 2020, this
                  distribution assets in the         the following recurrence            paragraph addresses
                  following recurrence intervals:    intervals:                          2021 and 2022 plans.




                                                     12
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 15 of 24




                                                                                          Reason for
   Location                 Original                    Updated (with redline)
                                                                                          Correction
                                                   For 2020, PG&E assessed          Revised description to
Page 622          For 2020, PG&E assessed
                                                   182 transmission and             align with PG&E’s
                  192 substations: 42 HFTD
                                                   distribution substations: 32     March 4th letter to the
                  Tier 3 substations; 33 HFTD
                                                   HFTD Tier 3 substations; 33      CPUC. The change
                  Tier 2 substations; 23 in
                                                   HFTD Tier 2 substations; 23 in   clarifies the inclusion of
                  substations adjacent to Tier 2
                                                   substations adjacent to Tier 2   Power Generation
                  and 3 HFTD areas (i.e., in
                                                   and 3 HFTD areas (i.e., in       switchyards in PG&E’s
                  Buffer Zones); and 94 non-
                                                   Buffer Zones); and 94 non-       substation inspection
                  HFTD substations via the
                                                   HFTD substations via the         program.
                  supplemental ground and
                                                   supplemental ground and
                  aerial inspections.
                                                   aerial inspections.              Revised numerical
                  For 2021, PG&E intends to                                         error identified during
                  complete supplemental            For 2021, PG&E intends to        the review of the
                  ground and aerial inspections    complete supplemental ground     substation inspection
                  of 100 substations: 42 in        and aerial inspections on all    program.
                  HFTD Tier 3, 38 in HFTD Tier     transmission and distribution
                  2; and 20 in substations         substations and power
                  adjacent to Tier 2 and 3         generation switchyards in Tier
                  HFTD areas.                      3 HFTD areas annually and
                                                   once every three years
                                                   (~33%) for Tier 2 HFTD areas.
                                                   PG&E will also inspect
                                                   substations in areas adjacent
                                                   to Tier 2 and Tier 3 HFTD
                                                   areas (i.e., Buffer Zones).




                                                   13
          Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 16 of 24



       Table 2: Summary of Updates to Updated Attachment 1 – All Tables Required by 2021
                                 WMP Guidelines – March 17


  Location                  Reason for Correction                                    Update

Table 2, Item    Table 2 transmission inspection volumes           Table 2 transmission inspections volumes
2.d.ii (cells    were double counted. This formula error was       have been corrected.
E19 through      identified through data request
M19)             CalAdvocates_042-Q09.

Table 4,         Table 4 incorrectly stated that there was 1       Table 4 contractor fatalities due to utility
Items 2.a.       contractor fatality that occurred related to      inspections in 2019 have been corrected to
and 2.b.         utility inspection work performed in 2019.        0 and Table 4 contractor fatalities in Q1
(cells I13 and   There were no contractor fatalities relating to   2020 due to vegetation management have
J14)             utility inspection work in 2019. However, the     been corrected to 1.
                 1 contractor fatality was related to vegetation
                 management work performed in Q1 2020.
                 This mistaken categorization was identified
                 through data request CalAdvocates_051-
                 Q01.

Table 5,         Table 5 incorrectly stated that there were 47     Table 5 OSHA-recordable injuries to
Items 1.a.,      OSHA-recordable injuries to contractors due       contractors due to vegetation management
2.a., and 2.b.   to vegetation management work in 2020.            work in 2020 has been updated to reflect 72
(cells J14,      The total number of OSHA-recordable               injuries across 4 quarters.
K14, L14,        injuries due to vegetation management work
and M14)         in 2020 was 72. The value for cell J14 is 20.
                 The value for cell K14 is 17. The value for
                 cell L14 is 17. And the value for cell M14 is
                 18.


                 The need for this change was identified in
                 response to CalAdvocates_051-Q02. During
                 our review of the request, we located
                 updated injury information and determined
                 that some OSHA-recordable injuries that
                 occurred during vegetation management
                 activities outside of the Routine VM and EVM
                 programs were not originally included in
                 Table 5.




                                                     14
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 17 of 24




  Location                   Reason for Correction                                       Update

Table 5, Item     In response to CalAdvocates_051-Q02, we             [No change at this time.]
2.b. (cell I14)   are reviewing our records regarding OSHA -
                  recordable injuries to contractors due to
                  vegetation management work in 2019. We
                  reported 25 such injuries in Table 5 of the
                  2021 WMP. We have not yet been able to
                  determine if this number needs to be
                  updated. We will further update Table 5 of
                  the 2021 WMP if we determine that this
                  value does need to be changed.

Table 5,          Table 5 incorrectly stated that there were 25       Table 5 full-time employee injuries due to
Items 1.a.        contractor injuries related to utility inspection   utility inspections have been corrected to 21.
and 2.a.          work performed in 2019. PG&E does not               Table 5 contractor injuries due to utility
(cells I8 and     have any record of contractor injuries related      inspections have been corrected to 0.
I13)              to utility inspection work in 2019; however,
                  there were 21 OSHA-recordable full-time
                  employee injuries due to utility inspection
                  work in 2019. The need for this change was
                  identified through data request
                  CalAdvocates_051-Q01.

Table 7.1,        The original data included for Item 18.n.(          Items 18.n. and 18.o. (cells G64 through
Items 18.n        “Transformer failure or damage –                    O65) have been updated.
and 18.o          Distribution”) utilized outage data where the
(cells G64        involved equipment was identified as
through           “Transformer (OH)”, “Transformer (UG)” and
O65).             “Stepdown” but inadvertently omitted
                  equipment identified as just “Transformer”,
                  which were originally included in row 18.o.
                  (“Other - Distribution”). This revision has
                  moved outages associated with
                  “Transformer” into row 18.n “Transformer
                  failure or damage – Distribution”.


                  Identified through data request
                  CalAdvocates_054-Q01.

Table 7.1,        Due to the above noted change in Table 7.1,         Items 18.n. and 18.o. (cells P64 through
Items 18.n        Items 18.n and 18.o (cells G64 through O65),        W65) have been updated.
and 18.o          the cells in the “Projected risk events”
(cells P64        columns have been updated as well (cells
through           P64 through W65).
W65).

                  Identified through data request
                  CalAdvocates_054-Q01.

                                                        15
         Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 18 of 24




  Location                Reason for Correction                                    Update

Table 7.1,     As noted to the CPUC in a letter on               Items 33.a through 48.a (cells G98 through
Items 33.a     December 23rd and described in PG&E’s             O149) have been updated.
through 48.a   2021 WMP on page 271, PG&E’s Electric
(cells G98     Incident Investigation (EII) team is
through        conducting a system of record audit for
O149)          ignition events. The updated ignition counts
               in Table 7.1 represent the events known to
               PG&E at this time (March 17, 2021) but are
               subject to change as the audit progresses.

Items 33.a     Due to the above noted changes in Table           Items 33.a through 48.a (cells P98 through
through 48.a   7.1, Items 33.a through 48.a (cells G98           W149) have been updated.
(cells P98     through O149), the cells in the “Projected risk
through        events” columns have been updated as well
W149)          (cells P98 through W149).

Table 7.2,     As noted to the CPUC in a letter on               Items 1.a through 16.a (cells G8 through
Items 1.a      December 23rd and described in PG&E’s             AD59) have been updated.
through 16.a   2021 WMP on page 271, PG&E’s EII team is
(cells G8      conducting a system of record audit for
through        ignition events. The updated ignition counts
AD59)          in Table 7.2 represent the events known to
               PG&E at this time (March 17, 2021) but are
               subject to change as the audit progresses.

Table 7.2,     Due to the above noted changes in Table           Items 1.a through 16.a (cells AE8 through
Items 1.a      7.2, Items 1.a through 16.a (cells G8 through     AL59) have been updated.
through 16.a   AD59), the cells in the “Projected ignitions by
(cells AE8     HFTD tiers” columns have been updated as
through        well (cells AE8 through AL59).
AL59)




                                                   16
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 19 of 24




  Location                    Reason for Correction                                  Update

Table 11,          To provide more accurate forecast data on        Items 1.a-2.a., 2.c., 2.e. 3.a-5.c. (cells
Items 1.a-         the PSPS program PG&E is updating Table          O8:V11, O13:V13, O15:V15, O17:V21,
2.a., 2.c., 2.e.   11 to best reflect the most up to date and       O22:P22, S22:T22, O23:P23, S23:T23, R24,
3.a-5.c. (cells    relevant data available. These updates are       V24, O25:R25, S25:V25, P26:R26, T26:V26,
O8:V11,            largely indicated in the “Comments” column       M17) have been updated.
O13:V13,           (Column X) of Table 11 and are indicated
O15:V15,           below as well:
O17:V21,
O22:P22,
S22:T22,           1. Removed the whole number rounding for
O23:P23,           PSPS event forecasts which updated fields
S23:T23,           reliant on the number of PSPS events per
R24,V24,           quarter. As the ‘projected data’ is simply the
O25:R25,           average of the past year’s performance,
S25:V25,           PG&E has removed whole number rounding
P26:R26,           to provide more specific data.
T26:V26,           2. Corrected a formula error by changing the
M17)               denominator of past PSPS lookback and
                   event average data from 10 years (an error)
                   to 11 years (the corrected denominator) to
                   reflect the past 11 years of data (10-year
                   lookback plus 2020 actuals) which updated
                   fields reliant on duration, customer impact
                   and scope.
                   3. Utilized actual PSPS event customer
                   hours for 2020 which updated fields reliant
                   on duration instead of the prior, calculated
                   average duration data which may have
                   overestimated the customer duration forecast
                   data.
                   4. Changed the basis of the analysis for
                   cancelled PSPS events from the 10-year
                   lookback to a 2-year lookback. Focusing on
                   the past two years of PSPS events is more
                   relevant for understanding cancelled PSPS
                   event. The ten-year backcast did not include
                   data on hypothetical instances where PSPS
                   notification may have been issued but the
                   PSPS event(s) were called off.
                   5. Corrected the 2020 Q3 data for the Critical
                   Facilities impacted based on updated actual
                   information available.




                                                       17
          Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 20 of 24




  Location                Reason for Correction                                Update

Table 12,     Original:                                        Updated spend data:
Initiative
              Actual CAPEX 2020 ($ thousands): $8,552          Actual CAPEX 2020 ($ thousands): $11,342
7.3.3.11.2,
cells S51,
V51, Y51      Projected CAPEX 2021 ($ thousands):              Projected CAPEX 2021 ($ thousands):
              $21,996                                          $2,628


              Projected CAPEX 2022 ($ thousands):              Projected CAPEX 2022 ($ thousands): $0
              $32,953
              As identified through data request
              CalAdvocates_042-Q10, in the initial 2021
              WMP submission we incorrectly included
              spend on activities that are outside of the
              scope of initiatives 7.3.3.11.2 and 7.3.3.12.4
              as part of those initiatives. Through Subject
              Matter Expert (SME) input, we have since
              corrected the scope of the financial spend for
              those initiatives.

Table 12,     Original:                                        Updated spend data:
Initiative
              Actual CAPEX 2020 ($ thousands):                 Actual CAPEX 2020 ($ thousands):
7.3.3.12.4,
              $251,129                                         $249,938
cells S56,
V56
              Projected CAPEX 2021 ($ thousands):              Projected CAPEX 2021 ($ thousands):
              $261,694                                         $259,827


              As identified through data request
              CalAdvocates_042-Q10, in the initial 2021
              WMP submission we incorrectly included
              spend on activities that are outside of the
              scope of initiatives 7.3.3.11.2 and 7.3.3.12.4
              as part of those initiatives. Through Subject
              Matter Expert (SME) input, we have since
              corrected the scope of the financial spend for
              those initiatives.




                                                  18
           Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 21 of 24



              Table 3: Summary of Updates to Risk Spend Efficiency (RSE) calculations

RSEs numbers are included in two places: 1) Updated Attachment 1 – All Data Tables Required by
2021 WMP Guidelines-March 17 and 2) 2021WMP_Section7.3_Atch01 (RSE workpapers). Updates
to the RSE numbers have been reflected in both places. In addition, in reviewing these files, in places
where we use the reference “Tier 1”, this is considered “Non-HFTD.”

           Location               Initiative   Original     Updated           Reason for Correction
                                                RSE          RSE

 Updated Attachment 1: Table      7.3.2.1.5    103.29      113.67         Revised input error by entering
 12, cells I20:L20                                                        program exposure for 2020.


 2021WMP_Section7.3_Atch0
 1, ERRATA_7.3.2_RSE Input
 Template_EO_WLDFR.xlsm,
 1-Program Exposure tab: cell:
 E9

 Updated Attachment 1: Table      7.3.2.2.2    5,732.20 364.24            Effectiveness methodology
 12, I23:L23, F23:G23, AB23,                                              revised to reflect the benefit of
 AI23                                                                     PVD technology more
                                                                          accurately. By alerting PG&E to
                                                                          PV conditions faster, this
 2021WMP_Section7.3_Atch0                                                 technology potentially allows for
 1,                                                                       increased response time to
 ERRATA_7.3.2_RSE_Input_                                                  ignition events, therefore
 Template_EO_WLDFR.xlsm,                                                  potentially reducing the
 Summary of Programs tab:                                                 likelihood of certain Wildfire
 cells F14, J14:K14, N14                                                  outcomes. Please refer to cells
                                                                          I24 – I47 in tab 3-Eff – Freq
 3-Eff – Freq Programs: cells                                             Programs to view the outcomes
 G24:I47                                                                  specified.

 Updated Attachment 1: Table      7.3.3.5      3.50        166.68         Changed the program type
 12, cells I41:L41                                                        from Mitigation to a Control
                                                                          since this program deals with
                                                                          regular annual work that has
 2021WMP_Section7.3_Atch0                                                 been executed by PG&E in the
 1, ERRATA_7.3.3_RSE Input                                                past and continues to be
 Template_EO_WLDFR,                                                       planned for the future. Revised
 Summary of Programs tab:                                                 input error in program exposure
 cell C14,                                                                formula.

 1-Program Exposure tab:
 E24:G29, E31, F31




                                                      19
         Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 22 of 24




          Location            Initiative   Original       Updated      Reason for Correction
                                            RSE            RSE

Updated Attachment 1: Table   7.3.3.6      .70          93.07       Changed the program type
12, cells I42:L42                                                   from Mitigation to a Control
                                                                    since this program deals with
                                                                    regular annual work that has
2021WMP_Section7.3_Atch0                                            been executed by PG&E in the
1, ERRATA_7.3.3_RSE Input                                           past and continues to be
Template_EO_WLDFR,                                                  planned for the future. Revised
Summary of Programs tab:                                            input error in program exposure
cell C15                                                            formula.

1-Program Exposure tab:
cells E32:G35

Updated Attachment 1: Table   7.3.3.10     931.32       1648.86     Revised input error in program
12, cells I49:L49                                                   exposure formula.


2021WMP_Section7.3_Atch0
1, ERRATA_7.3.3_RSE Input
Template_EO_WLDFR, cells
1-Program Exposure tab:
cells F40, E44:E47

Updated Attachment 1: Table   7.3.3.12.4   77.83        79.13       Revised input error in program
12, cells I56:L56                                                   exposure formula. Revised
                                                                    financial allocation based on
                                                                    SME judgment
2021WMP_Section7.3_Atch0
1, ERRATA_7.3.3_RSE Input
Template_EO_WLDFR,
1-Program Exposure tab:
cells E62:G62

Updated Attachment 1: Table   7.3.3.17.1   6.05         4.08        Aligned risk drivers and
12, cells J61:L61, F61:G61,                                         effectiveness with M2 System
AB61, AI61                                                          Hardening from the 2020
                                                                    RAMP filing.

2021WMP_Section7.3_Atch0
1, ERRATA_7.3.3_RSE Input
Template_EO_WLDFR, cells
Summary of Programs tab:
J34
3-Eff – Freq Programs tab:
G27:H60, K27:K60

                                                   20
         Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 23 of 24




          Location            Initiative   Original       Updated       Reason for Correction
                                            RSE            RSE

Updated Attachment 1: Table   7.3.3.17.4   0.06         36.35       Revised input error in program
12, cells J64:L64,                                                  exposure.
F64:G64, AB64                                                       Revised the risk drivers and
                                                                    sub-drivers per SME judgment.
                                                                    Revised financial allocation
2021WMP_Section7.3_Atch0
                                                                    based on SME judgment.
1, ERRATA_7.3.3_RSE Input
Template_EO_WLDFR, cells                                            Revised financial allocation
                                                                    based on SME judgement. Cost
Summary of Programs tab:
                                                                    used for RSE calculation differs
cell G37
                                                                    from the spend reported for this
1-Program Exposure tab:                                             initiative to more accurately
cells D80:G80                                                       reflect the RSE of the REFCL
2-Program Cost tab: cells                                           Program. Cost estimations are
E28:N28                                                             still in progress due to the pilot
                                                                    nature of the program.
3-Eff – Freq Programs tab:
cells: G62:H79, K62:K79

Updated Attachment 1: Table   7.3.3.17.6   1.25         4.56        Modified the choice of drivers to
12, cells J66:L66, F66:G66,                                         align with 5.3.3.16
AB66, AI66                                                          Undergrounding from the 2020
                                                                    WMP Class B Filing.

2021WMP_Section7.3_Atch0
1, ERRATA_7.3.3_RSE Input
Template_EO_WLDFR,
Summary of Programs tab:
J39
3-Eff – Freq Programs:
G80:G85, K80:K85

Updated Attachment 1: Table   7.3.4.1      22.78        22.80       Updated Zone 1 exposure to
12, cells I67:L67                                                   reflect that all of Zone 1 will be
                                                                    inspected in 2021

2021WMP_Section7.3_Atch0
1,
ERRATA_7.3.4_RSE_Input_
Template_EO_WLDFR, 1-
Program Exposure tab: cells
E11:G11




                                                   21
          Case 3:14-cr-00175-WHA Document 1374-4 Filed 04/01/21 Page 24 of 24




          Location            Initiative   Original       Updated       Reason for Correction
                                            RSE            RSE

Updated Attachment 1: Table   7.3.4.2      22.02        32.26       Updated Zone 1 exposure to
12, cells I68:L68, AI68                                             reflect that all of Zone 1 will be
                                                                    inspected in 2021.
                                                                    Corrected the formula error in
2021WMP_Section7.3_Atch0
                                                                    I4:K8 in the 7.3.4.2-
1,
                                                                    effectiveness tab to reflect the
ERRATA_7.3.4_RSE_Input_
                                                                    relevant scope for non-HFTD
Template_EO_WLDFR,
                                                                    work.
Summary of Programs tab:
cell J8,
1-Program Exposure tab:
cells E15:G15
3-Eff – Freq Programs tab:
cell K9
7.3.4.2-Effectiveness tab:
cells I4:K8

Updated Attachment 1: Table   7.3.5.15     14.70        3.95        Financials for RSE calculation
12, cells J97:L97                                                   adjusted to reflect the overall
                                                                    cost of the EVM Program. Cost
                                                                    used for RSE calculation differs
2021WMP_Section7.3_Atch0                                            from the spend reported for this
1,                                                                  initiative.
ERRATA_7.3.5_RSE_Input_
Template_EO_WLDFR,
Summary of Programs tab:
cells N21. 2-Program Cost
Tab: cells L12:N12




                                                   22
